1

2

3                                                                JS-6
4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   SUSAN WYATT,                              Case No. 5:18-cv-00478-MAA
12
                         Plaintiff,
13          v.                                 JUDGMENT
14   ANDREW M. SAUL, Commissioner
15   of Social Security,

16                       Defendant.
17

18         In accordance with the Memorandum Decision and Order Reversing
19   Decision of the Commissioner and Remanding for Further Administrative
20   Proceedings filed herewith,
21         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
22   Social Security is reversed and this matter is remanded for further administrative
23   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
24

25   DATED: August 20, 2019
26

27                                    _______________________________________
                                      MARIA A. AUDERO
28                                    UNITED STATES MAGISTRATE JUDGE
